Citation Nr: 1718641	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for low back pain and right leg sciatica, to include as secondary to service-connected postoperative right shoulder rotator cuff arthropathy and/or service-connected reflex sympathetic dystrophy and ulnar nerve neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1991 to July 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In his March 2007 claim for service connection, the Veteran stated that his sciatica of the right lower extremity was manifested by low back pain and numbness, tingling, a pinching sensation, and leg weakness.  He stated that this disability was secondary to his service-connected right shoulder disorder for which he had received an implanted spinal nerve stimulator.  In the June 2007 rating decision on appeal, the RO denied service connection for right leg sciatica, to include as secondary to service-connected right shoulder disability.  

In September 2008, the Veteran stated that he wanted to reopen his claim of entitlement to service connection for low back pain and right leg sciatica as secondary to his service-connected neurologic disorders of the right upper extremity for which he had received a spinal nerve stimulator implant.  In the June 2009 rating decision on appeal, the RO denied service connection for low back pain and right leg sciatica secondary to reflex sympathetic dystrophy and ulnar nerve neuropathy.  

In a May 2011 statement of the case, the RO listed two issues - (1) service connection for right lower extremity sciatica as secondary to service-connected right shoulder rotator cuff arthropathy, postoperative, and (2) service connection for low back pain and right leg sciatica as secondary to service-connected reflex sympathetic dystrophy and ulnar nerve neuropathy.  However, the Board finds that the claim on appeal is essentially for one disability under different theories of entitlement.  Thus, it has been recharacterized on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but the record appears to be incomplete.  The Veteran has had no VA examination for the claimed disability.  According to the Veteran's lay statements contained in the May 2011 substantive appeal, the November 2009 and June 2008 notices of disagreement and the Veteran's representative in the Veteran's April 2017 appellate brief, the Veteran's claimed disability was evaluated only during a May 2007 VA examination for hypertension, without examination of the lumbar spine, and a negative service connection opinion was issued for the claimed disability on appeal herein, upon which all subsequent decisions have been based.  It is unclear whether the May 2007 VA examiner possessed experience in the orthopedic or neurological concentrations; the examiner is identified only by a number.  The Veteran recalled that the May 2007 VA examiner was a nurse.  

The Board finds that the Veteran should be scheduled for an additional VA examination and opinion so as to provide a whole record upon which a full and fair adjudication can be made of the issue on appeal.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of any low back disorder and right lower extremity sciatica.  The examiner must review the claims file and this remand, and should note that review in the report.  

A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  

The examiner should identify all current low back and right lower extremity neurological disorders found to be present.

For each diagnosed low back and right lower extremity neurological disorder , the examiner should opine on the following:

(a) whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during service or was caused by any incident of service?

(b) whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by the Veteran's postoperative right shoulder rotator cuff arthropathy and/or service-connected reflex sympathetic dystrophy and ulnar nerve neuropathy?

(c) whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated by (permanently worsened beyond the normal progress of the disorder) the Veteran's postoperative right shoulder rotator cuff arthropathy and/or service-connected reflex sympathetic dystrophy and ulnar nerve neuropathy?

In responding to (b) and (c), the examiner should address the Veteran's assertions that his neurological symptoms originate just below the implanted battery pack for his implanted neurological stimulator (which was implanted for reflex sympathetic dystrophy) and that the battery pack causes compression of an associated nerve.  See Veteran's statement dated November 16, 2009. 

3.  Finally, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




